Citation Nr: 1015892	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for osteoporosis claimed as the result of medical 
treatment for psoriasis performed at a VA medical center.  

2.  Entitlement to service connection for type II diabetes 
mellitus, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The issue of entitlement to service connection for type II 
diabetes mellitus is addressed in the REMAND portion of the 
decision below.

The  issue of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for Cushing's syndrome claimed as the result 
of medical treatment for psoriasis performed at a VA medical 
center has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran is not shown to have additional disability, 
including osteoporosis, that is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for additional disability claimed to be caused by 
hospitalization, or medical or surgical treatment provided by 
the VA are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2004 and a rating 
decision in February 2005.  Those documents discussed 
specific evidence, particular legal requirements applicable 
to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2005 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the Veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151; see 
also VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  38 C.F.R. § 3.361(d)(1),(2).

The Veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability because he claims that following treatment for 
psoriasis he developed osteoporosis.   

The Veteran's service medical records do not reveal any 
complaints, findings, or treatment for a back disability.  
Moreover, the Veteran does not contend that he incurred a 
back injury or received treatment related to his claimed 
osteoporosis in service.  

VA outpatient treatment reports dated from March 1999 to July 
2005 reveal a diagnosis of and treatment for psoriasis and 
osteoporosis.  In March 1999, the Veteran was noted to use 
topical steroids for his psoriasis which caused Cushing's 
syndrome.  The examiner recommended psoralen-ultraviolet-
light (PUVA) treatment for the Veteran's psoriasis but the 
Veteran indicated that he was unable to travel to the Houston 
VA Medical Center (VAMC) for the treatment or see a private 
physician due to the cost.  The examiner recommended that the 
Veteran cut back on his use of Triamcinolone ointment by one-
third.  In April 2000, the Veteran was noted to have back 
pain that was probably secondary to osteoporosis.  An August 
2001 magnetic resonance imaging (MRI) of the spine revealed 
disc degeneration at L5-S1 with minimal bulging of the disc 
at L5-S1 without disc herniation.  In July 2003, the Veteran 
was noted to have osteoporosis which was partly due to being 
on a lot of medication for psoriasis.  He was noted to use 
Fosamax to treat osteoporosis.  The records reflect that the 
Veteran's psoriasis was variously treated with topical 
Fluocinoide, Tazarotene gel, Triamcinolone ointment, and oral 
Methotrexate.

The Veteran was afforded a VA examination in November 2004.  
The Veteran reported that he used a steroid cream prescribed 
by VA to treat psoriasis.  He denied injury to his back 
following military service.  He indicated that he used a cane 
for activities such as walking.  The Veteran indicated that 
his back pain was localized. Physical examination revealed an 
obese male with discoloration of the skin with scaly rash 
noted particularly in the extremities.  The examiner reported 
that an MRI of the lumbar spine performed in August 2001 
revealed disc degeneration at L5-S1 with minimal bulging of 
the disc.  There was no evidence osteoporosis at that time.  
The examiner diagnosed the Veteran with chronic low back 
strain with a history of osteoporosis of the lumbar spine, 
exogenous obesity aggravating the back condition, and severe 
psoriasis.  The examiner indicated that a bone densimeter 
test was pending and a definitive diagnosis of osteoporosis 
was not made.  The examiner reviewed the claims file and 
indicated that the records consisted mainly of treatment for 
psoriasis.  He noted that the Veteran's service medical 
records did not reveal any treatment for a back disability or 
psoriasis and no history of injury to the back.  The examiner 
opined that osteoporosis of the lumbar spine was not found 
and was not considered a necessary consequence as a result of 
taking topical Cortisone medication for the treatment of 
psoriasis.  He concluded that osteoporosis of the lumbar 
spine was not caused by or as a result of treatment for 
psoriasis.  In an addendum the examiner noted that a bone 
density test revealed borderline osteopenia of the lumbar 
spine.  

The Veteran has indicated that he is in receipt of 
Supplemental Security Income (SSI) from the Social Security 
Administration (SSA).  It is not clear whether the SSI 
benefits are based on a disability or the Veteran's income.  
Furthermore, the Veteran has not indicated that even if the 
benefits were based on a disability that it was due to his 
claimed osteoporosis.  In the recent case of Golz v. 
Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010), the United 
States Court of Appeals for the Federal Circuit found that, 
when a SSA decision pertains to a completely unrelated 
medical condition and the Veteran makes no specific 
allegations that would give rise to a reasonable belief that 
the medical records may nonetheless pertain to the injury for 
which the Veteran seeks benefits, relevance is not 
established.  There must be specific reason to believe these 
records may give rise to pertinent information to conclude 
that they are relevant.  

In this case, there is no basis for finding that the 
Veteran's SSA records would be relevant to the issue on 
appeal.  The Board would also observe that this claim 
involves the Veteran's contentions that he has additional 
disability as a result of VA treatment, and all VA records 
pertaining to such treatment, as well as subsequently dated 
VA records are associated with the claims file.

After a review of the evidence in this Veteran's case, the 
Board has determined that compensation under 38 U.S.C.A. § 
1151, for additional disability as a result of VA medical 
treatment is not warranted.  Simply put, the greater weight 
of probative evidence is against finding that the Veteran 
suffered additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical treatment, or that the residuals were not reasonably 
foreseeable.

The evidence demonstrates that the Veteran underwent 
treatment for psoriasis and osteoporosis at VA.  The record 
also contains an opinion rendered by a VA physician who 
reviewed the Veteran's claims file and considered the 
Veteran's contentions.  This physician concluded that the 
proper diagnosis for the Veteran's claimed back disability 
was osteopenia.  The examiner indicated that osteoporosis of 
the lumbar spine was not found and was not considered a 
necessary consequence as a result of taking topical Cortisone 
for treatment of psoriasis.  He opined that osteoporosis of 
the lumbar spine was not caused by or as a result of 
treatment of psoriasis.  The Veteran has produced no 
competent evidence to counter the physician's opinion.

The Board acknowledges the Veteran's contention that he has 
osteoporosis related to treatment he receives for psoriasis 
at VA.  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  The Veteran can attest to factual matters of 
which he had first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, the Veteran as a lay 
person has not been shown to be competent to make medical 
conclusions.  Therefore, his statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, the Board places far more probative weight on the 
findings and conclusions of the competent VA health care 
specialist discussed above.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's claimed 
osteoporosis resulted from VA medical treatment.  The Board 
is unable to identify a reasonable basis for granting 
entitlement to compensation under 38 U.S.C.A. § 1151.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for osteoporosis 
claimed as the result of medical treatment for psoriasis 
performed at a VA medical center is denied.  


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the claim of 
entitlement to service connection for diabetes mellitus can 
be promulgated.  

VA outpatient treatment reports dated from March 1999 to July 
2005 reflect a diagnosis of and treatment for type II 
diabetes mellitus. 

The Veteran's representative indicated that the Veteran 
served aboard the U.S.S. Ticonderoga which was stationed off 
the Vietnamese coast in the Gulf of Tonkin during the period 
from January to July 1967.  He asserts that the Veteran at 
times traveled via the VR-21 to Saigon, Cam Rhan Bay, and Da 
Nang to pick up or drop off supplies and was exposed to Agent 
Orange during those visits to Vietnam.

The Veteran's available service personnel records reveal that 
the Veteran served as part of the Fleet Tactical Support 
Squadron 21 from March 1966 to September 1967 and aboard the 
U.S.S. Ticonderoga from December 1967 to October 1969.  The 
Veteran's DD Form 214 indicates that he received the Vietnam 
Service Medal for service with the Fleet Tactical Support 
Squadron 21 in March 1967.  

The Veteran indicated in his March 2005 notice of 
disagreement that he traveled from Hawaii to inland Vietnam 
to Saigon, Cam Rahn Bay and Da Nang on a regular basis to 
drop off supplies with the VR-21 transport squadron.  

It appears that the RO obtained the Veteran's service 
personnel records, but did not obtain any further information 
in an attempt to verify the Veteran's contentions that his 
duties involved visitation to Vietnam.  For example, it does 
not appear that records such as deck logs, unit history, or 
ship history for the U.S.S. Ticonderoga or the unit history 
for the Fleet Tactical Support Squadron, were consulted.  In 
order to properly adjudicate the Veteran's claim further 
information is necessary in order to corroborate the 
Veteran's contentions that his service duties involved actual 
visitation to Vietnam.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

Contact the National Records Personnel 
Service (NPRC), United States Armed 
Services Center for Research of Unit 
Records (USACRUR), Department of the 
Navy, or any other agency that may assist 
in determining whether the Veteran 
visited Vietnam at any time as part of 
his duties with Fleet Tactical Support 
Squadron 21 from March 1966 to September 
1967 and aboard the U.S.S. Ticonderoga 
from December 1967 to October 1969.  A 
response must be obtained prior to 
readjudication of the claim.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


